DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hongjuan (Laura) Li on 3/23/2021. 
Claims 1-5, 7-12, and 14-19 are allowed. Seventeen (17) total claims are allowed. 

Please amend the claims filed 03/18/2021 as follows:
1. (Currently Amended) A computer-implemented method performed by one or more blockchain nodes maintaining a distributed database for managing assets for a participant using benefit certificates and participation certificates using a first smart contract and a second smart contract, the method comprising:
(a) in a first stage: 
receiving, by  the one or more blockchain nodes, a participation request from [[a]]the participant requesting a blockchain resource;
freezing, by  the one or more blockchain nodes, a second benefit certificate to create one or more participation certificates
based on determining that the second benefit certificate has been frozen, generating, by the one or more blockchain nodes, at the first smart contract, one or more random character sequences for the participant
 the one or more blockchain nodes, the one or more random character sequences and identity information of the participant on a blockchain, wherein are associated; 
(b) in a second stage at the second smart contract: 

obtaining a target character sequence satisfying the predetermined rule, wherein the target character sequence [[that ]]is (i) generated by invoking the first smart contract for randomness after one or more random character sequences, and (iii) published on the blockchain; 

determining whether at least one of the one or more random character sequences matches the target character sequence based on whether the at least one of the one or more random character sequences is the same as the target character sequence; 
in response to determining that the at least one of the one or more random character sequences matches the target character sequence, allocating a first benefit certificate corresponding to the blockchain resource to the participant; and
in response to determining that none of the one or more random character sequences terminating an ownership of a participation certificate of the one or more participation certificates
publishing, by  one or more blockchain nodes, a matching result between the at least one of the one or more random character sequences and the target character sequence on the blockchain.

2. (Original) The computer-implemented method of claim 1, wherein
the target character sequence is read from the blockchain by using the second smart contract, and the target character sequence is published on the blockchain by an oracle node on the blockchain; or
the target character sequence is read from the blockchain by using the second smart contract, and the target character sequence is published on the blockchain by any blockchain node on the blockchain after a consensus is reached.

3. (Currently Amended) The computer-implemented method of claim 1, wherein publishing the one or more random character sequences and the identity information of the participant on the blockchain
for each random character sequence included in the one or more random character sequences,
transmitting, by the one or more blockchain nodes
when receiving a confirmation message from the participant, publishing, by the one or more blockchain nodes

4. (Currently Amended) The computer-implemented method of claim 3, further comprising:
when receiving a reselection message from the participant, re-invoking, by the one or more blockchain nodes

5. (Currently Amended) The computer-implemented method of claim 1, wherein
when the first benefit certificate is a smart asset certificate on the blockchain, the second smart contract is used to allocate the smart asset certificate to the participant; or
when the first benefit certificate is an off-chain benefit certificate outside the blockchain, the second smart contract is used to send an allocation instruction to an off-chain object to instruct the off-chain object to allocate the off-chain benefit certificate to the participant.

6. (Cancelled) 

7. (Currently Amended) The computer-implemented method of claim 1, wherein a benefit amount represented by the first benefit certificate is positively correlated with a benefit amount represented by the second benefit certificate 

8. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations maintaining a distributed database for managing assets for a participant using benefit certificates and participation certificates using a first smart contract and a second smart contract, the operations comprising:
(a) in a first stage: 
receivingthe participant requesting a blockchain resource;
freezing a second benefit certificate to create one or more participation certificates
based on determining that the second benefit certificate has been frozen, generating, at the first smart contract, one or more random character sequences for the participant
publishing, wherein are associated; 
(b) in a second stage at the second smart contract: 

obtaining a target character sequence satisfying the predetermined rule, wherein the target character sequence [[that ]]is (i) generated by invoking the first smart contract for randomness after one or more random character sequences, and (iii) published on the blockchain; 

determining whether at least one of the one or more random character sequences matches the target character sequence based on whether the at least one of the one or more random character sequences is the same as the target character sequence; 
in response to determining that the at least one of the one or more random character sequences matches the target character sequence, allocating a first benefit certificate corresponding to the blockchain resource to the participant; and
in response to determining that none of the one or more random character sequences terminating an ownership of a participation certificate of the one or more participation certificates
publishingat least one of the one or more random character sequences and the target character sequence on the blockchain.

9. (Original) The non-transitory, computer-readable medium of claim 8, wherein 
the target character sequence is read from the blockchain by using the second smart contract, and the target character sequence is published on the blockchain by an oracle node on the blockchain; or
the target character sequence is read from the blockchain by using the second smart contract, and the target character sequence is published on the blockchain by any blockchain node on the blockchain after a consensus is reached.

10. (Currently Amended) The non-transitory, computer-readable medium of claim 8, wherein publishing the one or more random character sequences and the identity information of the participant on the blockchain
for each random character sequence included in the one or more random character sequences,
transmitting
when receiving a confirmation message from the participant, publishing

11. (Currently Amended) The non-transitory, computer-readable medium of claim 10, wherein the operations further comprise:
when receiving a reselection message from the participant, re-invoking

12. (Currently Amended) The non-transitory, computer-readable medium of claim 8, wherein
when the first benefit certificate is a smart asset certificate on the blockchain, the second smart contract is used to allocate the smart asset certificate to the participant; or
when the first benefit certificate is an off-chain benefit certificate outside the blockchain, the second smart contract is used to send an allocation instruction to an off-chain object to instruct the off-chain object to allocate the off-chain benefit certificate to the participant.

13. (Cancelled) 

14. (Currently Amended) The non-transitory, computer-readable medium of claim 8, wherein a benefit amount represented by the first benefit certificate is positively correlated with a benefit amount represented by the second benefit certificate 

15. (Currently Amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations maintaining a distributed database for managing assets for a participant using benefit certificates and participation certificates using a first smart contract and a second smart contract, the one or more operations comprising:
(a) in a first stage: 
receivingthe participant requesting a blockchain resource;
freezing a second benefit certificate to create one or more participation certificates
based on determining that the second benefit certificate has been frozen, generating, at the first smart contract, one or more random character sequences for the participant
publishing, wherein are associated; 
(b) in a second stage at the second smart contract: 

obtaining a target character sequence satisfying the predetermined rule, wherein the target character sequence [[that ]]is (i) generated by invoking the first smart contract for randomness after one or more random character sequences, and (iii) published on the blockchain; 

determining whether at least one of the one or more random character sequences matches the target character sequence based on whether the at least one of the one or more random character sequences is the same as the target character sequence; 
in response to determining that the at least one of the one or more random character sequences matches the target character sequence, allocating a first benefit certificate corresponding to the blockchain resource to the participant; and
in response to determining that none of the one or more random character sequences terminating an ownership of a participation certificate of the one or more participation certificates
publishingat least one of the one or more random character sequences and the target character sequence on the blockchain.

16. (Original) The computer-implemented system of claim 15, wherein
the target character sequence is read from the blockchain by using the second smart contract, and the target character sequence is published on the blockchain by an oracle node on the blockchain; or
the target character sequence is read from the blockchain by using the second smart contract, and the target character sequence is published on the blockchain by any blockchain node on the blockchain after a consensus is reached.

17. (Currently Amended) The computer-implemented system of claim 15, wherein publishing the one or more random character sequences and the identity information of the participant on the blockchain
for each random character sequence included in the one or more random character sequences,
transmitting
when receiving a confirmation message from the participant, publishing

18. (Currently Amended) The computer-implemented system of claim 17, wherein the one or more operations further comprise:
when receiving a reselection message from the participant, re-invoking

19. (Currently Amended) The computer-implemented system of claim 15, wherein
when the first benefit certificate is a smart asset certificate on the blockchain, the second smart contract is used to allocate the smart asset certificate to the participant; or
when the first benefit certificate is an off-chain benefit certificate outside the blockchain, the second smart contract is used to send an allocation instruction to an off-chain object to instruct the off-chain object to allocate the off-chain benefit certificate to the participant.

20. (Cancelled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Faidella
The instance claims are directed towards a distributed computing system that manage assets using two smart contracts. (Examiner’s Amended Claims at Claim 1, preamble.) The series of operations can be broken up into two stages as recited by the Examiner’s Amended claim language (i.e. “in a first stage” and “in a second stage”). In the first stage, information to be match on the blockchain is published, wherein the information is associated with an asset. Additionally, benefit certificates can be frozen (i.e. paused). In the second stage, random numbers are match with what has been published on the blockchain to allocate ownership of an asset. Lastly, results are published.
The closest prior art of record is Faidella et al. (WO-2017112019), see PTO-892 (12/31/2020) at Item N. Faidella teaches using a smart contract to identify an individual with the blockchain. (Faidella at Fig. 7 Item 100; 0064-0066, 0087). Faidella is able to do this by matching identifiers published on the blockchain with identifiers received. (Faidella at Fig. 10C Item 146; 0092, 0119, 0121).
Therefore, the instance claim language of “smart contract,” “publishing,” “identity information,” and “matches the target character sequence,” are taught by Faidella. However, the instant Examiner’s Amended claims are distinguished from Faidella as they are directed towards asset management recited in the preamble. Additionally, and through amendments, Faidella does not teach “one or more random character sequences.”
Other(s)
Taylor et al. (US 2018/0130050 A1) is also of interest. Taylor discloses the use of asset allocation using the blockchain. (Id. at 0089-0091.) It would have been obvious to one of ordinary skill in the art to combined Taylor with Faidella since blockchain provides a “secure time-stamped event [of] records.” (Id. at 0007.) See also Non-Final Rejection (12/31/2020 at para. 8.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685